     Case 5:21-cv-00425-SB-E Document 12 Filed 04/13/21 Page 1 of 2 Page ID #:103




 1                                                       April 13, 2021
 2                                                           VPC
 3
                                                             JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11 SIONE HAOULI MAOLA,                           No. CV 21-00425 SB (E)
12             Petitioner,
                                                 ORDER DISMISSING ACTION
13                   v.                          WITHOUT PREJUDICE
14   ALEJANDRO MAYORKAS, et al.,
15             Respondents.                      Honorable Stanley Blumenfeld Jr.
                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
     Case 5:21-cv-00425-SB-E Document 12 Filed 04/13/21 Page 2 of 2 Page ID #:104




 1         Pursuant to the Stipulation for Dismissal of Action Without Prejudice filed by the
 2   parties on April 8, 2021 [ECF No. 10];
 3
 4         IT IS ORDERED that Judgment be entered dismissing the action without
 5   prejudice, each side to bear its own costs, fees, and expenses.
 6
 7
 8         Dated: April 13, 2021
                                                         Stanley Blumenfeld Jr.
 9
                                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
